Exhibit 10.53

PERRY ELLIS INTERNATIONAL, INC.

STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

FOR

XXXXXX

Agreement

1. Grant of Stock Appreciation Right. Perry Ellis International, Inc. (the
“Company”) hereby grants to XXXX (the “Grantee”) as of XXXXX (“Date of Grant”)
pursuant to the Company’s 2005 Long-Term Incentive Compensation Plan (the
“Plan”), as amended and restated, and which is incorporated herein for all
purposes, a stock-settled stock appreciation right (the “SSAR”) on XXXXX shares
of the Company’s Common Stock, $0.01 par value per share (the “Shares”). The
exercise price of the SSAR is $XXXXX (the “Exercise Price”). The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and thereof and all applicable laws and regulations.
The SSAR shall be subject to the terms and conditions set forth herein.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3. Compensation under the SSAR. Upon the exercise of the SSAR, in whole or in
part, in accordance with Section 5 below, the Grantee shall receive as
compensation a number of Shares equal to (A x (B – C)) / B, where:

 

A    =    the number of Shares underlying the SSAR being exercised; B    =   
the fair market value of a Share on the date of such exercise; and C    =    the
Exercise Price.

Fractional Shares shall be fully disregarded.

4. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the SSAR is exercisable in installments as provided
below, which shall be cumulative. To the extent that the SSAR has become
exercisable with respect to a percentage of Shares as provided below, the SSAR
may thereafter be exercised by the Grantee, in whole or in part, at any time or
from time to time prior to the expiration of the SSAR as provided herein. The
following table indicates each date (the “Vesting Date”) upon which the Grantee
shall be entitled to exercise the SSAR with respect to the percentage of Shares
granted as indicated beside the date, provided that the Continuous Service of
the Grantee continues through and on the applicable Vesting Date:

 

Number/Percentage of Shares Subject to the SSAR

   Vesting Date

XXXX/XX%

   XXXXXXX

XXXX/XX%

   XXXXXXX

XXXX/XX%

   XXXXXXX

XXXX/100%

   XXXXXXX

 

1



--------------------------------------------------------------------------------

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Grantee’s Continuous Service with the Company and its Related
Entities, any unvested portion of the SSAR shall terminate and be null and void.

5. Method of Exercise. The vested portion of the SSAR shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 4
hereof by written notice which shall state the election to exercise the SSAR,
the number of Shares in respect of which the SSAR is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Grantee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The SSAR shall be deemed to be exercised after both (a) receipt by the
Company of such written notice and (b) arrangements that are satisfactory to the
Committee, in its sole discretion, have been made for Grantee’s applicable
minimum statutory withholding rates required by the relevant tax authority or
authorities. No Shares shall be issued pursuant to the SSAR unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded.

6. Termination of the SSAR. Any unexercised portion of the SSAR shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

(a) unless the Committee otherwise determines in writing in its sole discretion,
three months after the date on which the Grantee’s Continuous Service with the
Company and its Related Entities is terminated for any reason other than by
reason of (i) termination of the Grantee’s Continuous Service by the Company or
a Related Entity for Cause, (ii) a Disability of the Grantee as determined by a
medical doctor satisfactory to the Committee, or (iii) the Grantee’s death;

(b) immediately upon the termination of the Grantee’s Continuous Service with
the Company and its Related Entities for Cause;

(c) twelve months after the date on which the Grantee’s Continuous Service with
the Company and its Related Entities is terminated by reason of a Disability as
determined by a medical doctor satisfactory to the Committee;

(d) twelve months after the date of termination of the Grantee’s Continuous
Service with the Company and its Related Entities by reason of the death of the
Grantee (or, if later, three months after the date on which the Grantee shall
die if such death shall occur during the one year period specified in paragraph
(c) of this Section 6); or

(e) the seventh anniversary of the date as of which the SSAR is granted.

7. Transferability. Unless otherwise determined by the Committee, the SSAR
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Grantee the SSAR shall be exercisable only by the

 

2



--------------------------------------------------------------------------------

Grantee, or the Grantee’s guardian or legal representative. In addition, the
SSAR shall not be assigned, negotiated, pledged or hypothecated in any way
(whether by operation of law or otherwise), and the SSAR shall not be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
negotiate, pledge or hypothecate the SSAR, or in the event of any levy upon the
SSAR by reason of any execution, attachment or similar process contrary to the
provisions hereof, the SSAR shall immediately become null and void. The terms of
the SSAR shall be binding upon the executors, administrators, heirs, successors
and assigns of the Grantee.

8. No Rights of Stockholders. Neither the Grantee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any shares of Stock
issuable upon the exercise of the SSAR, in whole or in part, prior to the date
of exercise of the SSAR.

9. Acceleration of Exercisability of SSAR.

(a) This SSAR shall become immediately fully exercisable in the event that,
prior to the termination of the SSAR pursuant to Section 6 hereof, and during
the Grantee’s Continuous Service, there is a “Change in Control”, as defined in
Section 9(b) of the Plan.

(b) Notwithstanding the foregoing, if in the event of a Change in Control the
successor company assumes or substitutes for the SSAR, the vesting of the SSAR
shall not be accelerated as described in Section 9(a). For the purposes of this
paragraph, the SSAR shall be considered assumed or substituted for if, following
the Change in Control, the SSAR or substituted SSAR confers an economically
equivalent stock appreciation right with respect to each Share subject to the
SSAR immediately prior to the Change in Control; provided, however, that if the
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company, or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of the SSAR will be solely common stock of the successor company or its
parent or subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change in Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

10. No Right to Continued Employment. Neither the SSAR nor this Agreement shall
confer upon the Grantee any right to continued employment or service with the
Company.

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Florida.

12. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Grantee accepts the SSAR subject to all of the terms and provisions of the
Plan and this Agreement. The undersigned Grantee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement, unless shown to have been
made in an arbitrary and capricious manner.

 

3



--------------------------------------------------------------------------------

13. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at Perry Ellis International,
Inc., 3000 N.W. 107 Avenue, Miami, FL 33172, or if the Company should move its
principal office, to such principal office, and, in the case of the Grantee, to
the Grantee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

14. Internal Revenue Code Section 409A. The SSAR granted hereunder is intended
to be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury regulations and other official guidance promulgated thereunder.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement.

 

PERRY ELLIS INTERNATIONAL, INC.

By:

 

 

Title:

 

 

Date Signed:

 

 

The Grantee acknowledges receipt of a copy of the Plan and represents that he or
she has reviewed the provisions of the Plan and the SSAR Agreement in their
entirety, is familiar with and understands their terms and provisions, and
hereby accepts the SSAR subject to all of the terms and provisions of the Plan
and the SSAR Agreement. The Grantee further represents that he or she has had an
opportunity to obtain the advice of counsel prior to executing the SSAR
Agreement.

 

GRANTEE

Signature:

 

 

Print Name:

 

 

Date Signed:

 

 

 

5